                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 1
                                                                   Jan 13, 2020
 2                                                                     SEAN F. MCAVOY, CLERK


 3
 4                        UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,                      No. 2:19-CR-00185-WFN-1
 8
                         Plaintiff,                 ORDER GRANTING
 9                                                  DEFENDANT’S MOTION TO
10                       v.                         MODIFY RELEASE CONDITIONS
11   TAYLOR WILSON HERMSMEIER-                      MOTION GRANTED
12   ROGERS                                           (ECF No. 62)
13
                         Defendant.
14
15         Before the Court is Defendant’s Motion to Modify Release Conditions, ECF
16   No. 62. Defendant appeared in court on January 13, 2020, represented by Attorney
17   Richard Wall. Assistant U.S. Atttorney Caitlin Baunsgard represented the United
18   States.
19         Defendant moves the court for permission to transition from inpatient
20   treatment at Spokane Addiction Recovery Center (SPARC) to Oxford House. The
21   United States has no objection.
22         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
23   No. 62, is GRANTED.
24         Defendant shall reside at Oxford House subject to the following conditions:
25
26                        STANDARD CONDITIONS OF RELEASE
27   (1)   Defendant shall not commit any offense in violation of federal, state or local
28         law. Defendant shall advise the supervising Pretrial Services Officer and



     ORDER - 1
 1         defense counsel within one business day of any charge, arrest, or contact
           with law enforcement. Defendant shall not work for the United States
 2         government or any federal or state law enforcement agency, unless
 3         Defendant first notifies the supervising Pretrial Services Officer in the
           captioned matter.
 4
 5   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
           Attorney in writing before any change in address and telephone number.
 6
 7   (3)   Defendant shall appear at all proceedings as required and shall surrender for
 8         service of any sentence imposed as directed.

 9   (4)   Defendant shall sign and complete A.O. Form 199C before being released
10         and shall reside at the address furnished.
11   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
12         weapon.
13
     (6)   Defendant shall report to the United States Probation Office before or
14         immediately after release and shall report as often as they direct, at such
15         times and in such manner as they direct.

16   (7)   Defendant shall contact defense counsel at least once a week.
17
     (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
18         for any person who is under indictment for a crime punishable by
19         imprisonment for a term exceeding one year, to possess, ship or transport in
           interstate or foreign commerce any firearm or ammunition or receive any
20
           firearm or ammunition which has been shipped or transported in interstate or
21         foreign commerce.
22
     (9)   Defendant shall refrain from the use or unlawful possession of a narcotic
23         drug or other controlled substances defined in 21 U.S.C. § 802, unless
24         prescribed by a licensed medical practitioner in conformance with Federal
           law. Defendant may not use or possess marijuana, regardless of whether
25         Defendant has been authorized medical marijuana under state law.
26
     (10) Defendant shall surrender any passport and enhanced driver’s license to
27
          Pretrial Services and shall not apply for replacements.
28



     ORDER - 2
 1
                      ADDITIONAL CONDITIONS OF RELEASE
 2
 3   (14) Defendant shall remain in the Eastern District of Washington while the case
          is pending. By timely motion clearly stating whether opposing counsel and
 4        Pretrial Services object to the request, Defendant may be permitted to travel
 5        outside this geographical area.
 6
     (15) Avoid all contact, direct or indirect, with any persons who Defendant would
 7        reasonably know are or may become a victim, potential witness or
 8        codefendant in the subject investigation or prosecution. Pretrial Services
          may but is not required to exempt specific named individuals from this
 9        prohibition, including but not limited to immediate family members or co-
10        workers.
11   (18) Refrain from any use of alcohol.
12
              SUBSTANCE ABUSE EVALUATION AND TREATMENT
13
14         If Defendant is required to submit to a substance abuse evaluation, inpatient
15   or outpatient treatment, the following shall apply:

16         Defendant shall complete treatment indicated by an evaluation or
17   recommended by Pretrial Services and shall comply with all rules of a treatment
     program. Defendant shall be responsible for the cost of testing, evaluation and
18   treatment, unless the United States Probation Office should determine otherwise.
19   The United States Probation Office shall also determine the time and place of testing
     and evaluation and the scope of treatment.
20
21          Prior to commencing any evaluation or treatment program, Defendant shall
22   provide waivers of confidentiality permitting the United States Probation Office and
     the treatment provider to exchange without qualification, in any form and at any
23   time, any and all information or records related to Defendant’s conditions of release
24   and supervision, and evaluation, treatment and performance in the program. It shall
     be the responsibility of defense counsel to provide such waivers.
25
26         Following any evaluation or treatment ordered here, Defendant shall complete
     any recommended aftercare program.
27
28



     ORDER - 3
 1
           If Defendant terminates any treatment program before it is completed,
 2   the treatment provider and Defendant shall immediately notify the U.S.
 3   Probation Officer.
 4          If Defendant leaves an inpatient program before treatment is completed,
 5   the treatment facility and Defendant shall immediately notify the U.S.
     Probation Officer or, if the U.S. Probation Officer is unavailable, the U.S.
 6
     Marshal, who shall in turn immediately notify the undersigned. Defendant
 7   shall comply with all directives of the U.S. Probation Officer.
 8
           PROVIDED that Defendant’s treatment and release from custody is on the
 9   express condition that treatment not hinder or delay the adjudication of this case, and
10   that Defendant appear in person when required regardless of treatment status, and
     maintain adequate contact with defense counsel.
11
12   (27) Prohibited Substance Testing: If random urinalysis testing is not done
          through a treatment program, random urinalysis testing shall be
13
          conducted through Pretrial Services, and shall not exceed six (6) times
14        per month. Defendant shall submit to any method of testing required by the
15        Pretrial Service Office for determining whether the Defendant is using a
          prohibited substance. Such methods may be used with random frequency and
16        include urine testing, the wearing of a sweat patch, a remote alcohol testing
17        system, and/or any form of prohibited substance screening or testing.
18         Defendant shall refrain from obstructing or attempting to obstruct or tamper,
19         in any fashion, with the efficiency and accuracy of prohibited substance
           testing.
20
21   (31) Other: Comply with all orders or conditions of supervision imposed by
22        other courts.

23         IT IS SO ORDERED.
24                DATED January 13, 2020.
25
26                                _____________________________________
                                            JOHN T. RODGERS
27                                 UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 4
